Exhibit 10.3

EXECUTION VERSION

SECOND AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT

THIS SECOND AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT (this “Security
Agreement”) is executed as of December 2, 2013 and effective as of the Effective
Date (as defined below), among each of the undersigned grantors, the Additional
Grantors (as hereinafter defined) (each, a “Grantor”), and U.S. BANK NATIONAL
ASSOCIATION (“US Bank”), as collateral agent for the Secured Parties (US Bank in
such capacity, together with its successors and assignees, herein called
“Collateral Agent”).

RECITALS:

1. Energy Transfer Equity, L.P., a Delaware limited partnership (“ETE”), has
entered into that certain Credit Agreement dated as of even date herewith (such
Credit Agreement, as from time to time amended, supplemented, restated,
modified, replaced or refinanced in whole or in part, the “Revolving Credit
Agreement”), among ETE, as borrower, the Revolving Administrative Agent and the
Revolving Lenders from time to time party thereto, pursuant to which the
Revolving Lenders have agreed to advance funds and extend credit to ETE.

2. Of even date herewith, ETE has entered into a Senior Secured Term Loan
Agreement (as from time to time amended, supplemented, restated, modified,
replaced or refinanced in whole or in part, the “Term Loan Credit Agreement”),
among ETE, as borrower, the Term Loan Administrative Agent and the Term Loan
Lenders from time to time party thereto, pursuant to which the Term Loan Lenders
have agreed to make term loans to ETE in an initial aggregate principal amount
of $1,000,000,000.

3. ETE has issued its 7.500% Senior Notes due 2020 pursuant to that certain
Indenture dated September 20, 2010 (the “Base Indenture”), as supplemented by
the First Supplemental Indenture dated as of September 20, 2010, by the Second
Supplemental Indenture dated as of December 20, 2011, by the Second Supplemental
Indenture dated as of February 16, 2012 and by the Third Supplemental Indenture
dated as of April 24, 2012 (as so supplemented, the “7.500% Notes Indenture”),
between ETE, as issuer, and U.S. Bank National Association, as trustee, which
evidences Senior Note Obligations in an aggregate principal amount of
$1,187,057,000 outstanding as of the date hereof.

4. ETE has issued its 5.875% Senior Notes due 2024 pursuant to the Fourth
Supplemental Indenture dated as of the date hereof to the Base Indenture (as so
supplemented, the “5.875% Notes Indenture”), which evidences Senior Note
Obligations in the aggregate original principal amount of $450,000,000.

5. Of even date herewith, the Revolving Administrative Agent, the Term Loan
Administrative Agent and the Indenture Trustee have entered into that certain
Amended and Restated Collateral Agency Agreement to be effective as of the
Effective Date (as from time to time amended, supplemented, restated, modified,
replaced, the “Collateral Agency Agreement”) with US Bank pursuant to which it
has been appointed Collateral Agent which shall be effective as of the Effective
Date.



--------------------------------------------------------------------------------

6. Each Grantor and each direct and indirect Subsidiary of ETE are mutually
dependent on each other in the conduct of their respective businesses under a
holding company structure, with the credit needed from time to time by each
often being provided by another or by means of financing obtained by one such
affiliate with the support of the others for their mutual benefit and the
ability of each to obtain such financing being dependent on the successful
operations of the others.

7. Each of the applicable governing bodies or the members of each Grantor (or of
each Grantor’s general partner), as applicable, has determined that such
Grantor’s execution, delivery and performance of this Security Agreement may
reasonably be expected to benefit such Grantor, directly or indirectly, and are
in the best interests of such Grantor.

NOW, THEREFORE, to induce the Secured Parties to enter into the various
Transaction Documents to which they are or will be a party and/or to comply with
the terms and covenants of the Transaction Documents and for other good and
valuable consideration, the receipt and sufficiency of all of which are hereby
acknowledged, the parties agree as follows:

AGREEMENTS

ARTICLE I

Definitions and References

Section 1.1 General Definitions. As used herein, the following terms shall have
the following meanings:

“5.875% Indenture” has the meaning given to such term in the Recitals.

“7.500% Indenture” has the meaning given to such term in the Recitals.

“Account Debtor” means each Person who is obligated on a Receivable or any
supporting obligation related thereto.

“Additional Grantor” has the meaning given to such term in Section 5.2.

“Additional Secured Obligations” means any other indebtedness, obligations,
liabilities, indemnities and reimbursements owed by ETE or any of its
Subsidiaries and designated as an “Additional Secured Obligation” for purposes
of this Security Agreement in a Collateral Agency Joinder (as defined in the
Collateral Agency Agreement), in each case to the extent permitted (if addressed
therein, or, otherwise, not prohibited) under the documents referred to in
clauses (a), (b) and (c) of the definition of Transaction Documents contained
herein, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising.

“Collateral” means all property, of whatever type, that is described in
Section 2.1 as being at any time subject to a security interest granted
hereunder to Secured Party but excluding the Excluded Assets.

 

2



--------------------------------------------------------------------------------

“Collateral Agency Agreement” has the meaning given to such term in the
Recitals.

“Collateral Agency Hedge Counterparty Joinder” means with respect to the
provisions of the Collateral Agency Agreement relating to any Other Hedging
Obligations, an agreement substantially in the form of Exhibit B to the
Collateral Agency Agreement.

“Collateral Agency Joinder” means with respect to the provisions of the
Collateral Agency Agreement relating to any Additional Secured Obligations, an
agreement substantially in the form of Exhibit A to the Collateral Agency
Agreement.

“Collateral Documents” means, collectively, this Security Agreement, the
Collateral Agency Agreement and any other agreement or instrument pursuant to
which a security interest or security interests are created to secure all or any
portion of the Secured Obligations.

“Commercial Tort Claim” has the meaning set forth in the UCC.

“Company” means an LLC, Partnership, Corporation or other Person in respect of
which Company Rights are granted.

“Company Agreements”, “Company Rights”, and “Company Rights to Payments” have
the meanings given them in
Section 2.1(l).

“Copyright License” means any license or other agreement, whether now or
hereafter in existence, under which is granted or authorized any right to use,
copy, reproduce, distribute, prepare derivative works, display or publish any
records or other materials on which a Copyright is in existence or may come into
existence.

“Copyrights” means all the following: (a) all copyrights under the laws of the
United States or any other country (whether or not the underlying works of
authorship have been published), all registrations and recordings thereof, all
intellectual property rights to works of authorship (whether or not published),
and all application for copyrights under the laws of the United States or any
other country, including registrations, recordings and applications in the
United States Copyright Office or in any similar office or agency of the United
States, any State thereof or other country, or any political subdivision
thereof, (b) all reissues, renewals and extensions thereof, (c) all claims for,
and rights to sue for, past or future infringements of any of the foregoing, and
(d) all income, royalties, damages and payments now or hereafter due or payable
with respect to any of the foregoing, including damages and payments for past or
future infringements thereof.

“Corporation” means any corporation that is included within the term
“Corporation” pursuant to Section 2.1(l)(iii), and any successor of any such
corporation.

“Deposit Accounts” has the meaning set forth in the UCC.

“Documents” has the meaning set forth in the UCC.

 

3



--------------------------------------------------------------------------------

“Effective Date” means the date on which (i) the conditions precedent to the
“Closing Date” under the Term Loan Credit Agreement have occurred and (ii) the
conditions precedent to the “Closing Date” under the Revolving Credit Agreement
have occurred.

“Equipment” has the meaning set forth in the UCC.

“Equity Interests” has the meaning given to such term in the Term Loan Credit
Agreement.

“ETE” has the meaning given to such term in the Recitals.

“ETP” means Energy Transfer Partners, L.P., a Delaware limited partnership.

“Event of Default” means any “event of default” under a Transaction Document.

“Excluded Assets” means (a) all of the incentive distribution rights and general
partner interests held indirectly by ETE in any MLP, (b) any real property
(whether owned or leased) of ETE or any Restricted Subsidiary, (c) property and
assets the pledge or granting of a security interest in which would violate
contractual restrictions or applicable law, in each case, unless such
restrictions are rendered ineffective under the Uniform Commercial Code of any
applicable jurisdiction, or would require the consent of any governmental
authority or would result in materially adverse tax consequences as reasonably
determined by ETE, (d) any Equity Interests in Energy Transfer LNG Export, LLC,
Energy Transfer Crude Oil Company, LLC, Trunkline or any of their respective
subsidiaries held, directly or indirectly, by any Restricted Person, (e) any
other entity or entities created or acquired to undertake the construction,
financing or operation of the Lake Charles Liquefaction Facility, the Lake
Charles Regasification Facility or the Trunkline Conversion Project,
(f) property and assets with respect to which the Administrative Agent and the
Borrower reasonably determine the time or expense of obtaining a pledge or grant
of a security interest therein outweighs the benefits thereof and (g) so long as
such property is not pledged pursuant to Section 6.16 of the Revolving Credit
Agreement or Section 6.16 of the Term Loan Credit Agreement, the Post-Closing
Collateral.

“General Intangibles” has the meaning set forth in the UCC.

“Grantor” has the meaning given to such term in the Preamble.

“Guarantor” means each Person which has guaranteed the payment of any portion of
the Secured Obligations.

“Indenture” means the 7.500% Indenture and the 5.875% Indenture, collectively or
individually, as the context may require.

“Indenture Trustee” has the meaning given to such term in the Recitals.

“Instruments” means all “instruments”, “chattel paper” or “letters of credit”
(as each is defined in the UCC) and all Letter-of-Credit Rights.

 

4



--------------------------------------------------------------------------------

“Intellectual Property” means any Copyrights, Copyright Licenses, Patents,
Patent Licenses, Trademarks, and Trademark Licenses.

“Inventory” has the meaning set forth in the UCC.

“Investment Property” has the meaning set forth in the UCC.

“LC Issuer” means the Person who is from time to time the LC Issuer under the
Revolving Credit Agreement.

“LC Obligations” means the LC Obligations under the Revolving Credit Agreement.

“Lender Hedging Obligations” has the meaning given to such term in the Revolving
Credit Agreement.

“Lender Parties” means the Revolving Administrative Agent, the LC Issuer, the
Revolving Lenders, the holders of the Lender Hedging Obligations, the holders of
the Other Hedging Obligations, the Term Loan Administrative Agent and the Term
Loan Lenders, holders or secured parties (or equivalent term) under Additional
Secured Obligations with respect to which an Administrative Agent (as defined in
the Collateral Agency Agreement) has been joined to the Collateral Agency
Agreement and any lenders under any permitted refinancing of the Indebtedness of
such Persons.

“Letter-of-Credit Rights” means all rights to payment or performance under a
“letter of credit” (as defined in the UCC) whether or not the beneficiary has
demanded or is at the time entitled to demand payment or performance.

“LLC” means any limited liability company which is included within the term
“LLC” pursuant to Section 2.1(l)(i), and any successor of any such limited
liability company.

“MLP” means (a) ETP, (b) Regency, (c) Sunoco Logistics Partners L.P. or (d) any
other publicly traded limited partnership or limited liability company meeting
the gross income requirements of Section 7704(c)(2) of the Internal Revenue Code
of 1986 (as amended, together with all rules and regulations promulgated with
respect thereto) created or acquired by the Borrower or any Restricted
Subsidiary after the date hereof, as applicable, and “MLPs” means all of the
foregoing collectively.

“Other Company Rights” has the meaning given it in Section 2.1(l)(iv).

“Other Hedging Obligations” means any Other Hedging Obligation as defined in the
Revolving Credit Agreement.

“Partnership” means any general or limited partnership which is included within
the term “Partnerships” pursuant to
Section 2.1(l)(ii), and any successor of any such partnership.

“Patent License” means any license or other agreement, whether now or hereafter
in existence, under which is granted or authorized any right with respect to any
Patent or any invention now or hereafter in existence, whether patentable or
not, whether a patent or application for patent is in existence on such
invention or not, and whether a patent or application for patent on such
invention may come into existence.

 

5



--------------------------------------------------------------------------------

“Patents” means all the following: (a) all letters patent and design letters
patent of the United States or any other country and all applications for
letters patent and design letters patent of the United States or any other
country, including applications in the United States Patent and Trademark Office
or in any similar office or agency of the United States, any State thereof or
other country, or any political subdivision thereof, (b) all reissues,
divisions, continuations, continuations-in-part, renewals and extensions
thereof, (c) all claims for, and rights to sue for, past or future infringements
of any of the foregoing, and (d) all income, royalties, damages and payments now
or hereafter due or payable with respect to any of the foregoing, including
damages and payments for past or future infringements thereof.

“Payment Intangibles” has the meaning set forth in the UCC.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership or other entity.

“Pledge and Security Agreement Supplement” has the meaning given to such term in
Section 5.2.

“Pledged Shares” has the meaning given to such term in Section 2.1(l)(iii).

“Post-Closing Collateral” means the Equity Interests in each of (a) ETE GP
Acquirer LLC, (b) Regency GP LP, (c) ETE Common Holdings Member, LLC and (d) ETE
Common Holdings LLC, in each case, held by any Grantor.

“Proceeds” has the meaning set forth in the UCC.

“Receivables” means (a) all “accounts” and “chattel paper” (as defined in the
UCC) and all other rights to payment for goods or other personal property which
have been (or are to be) sold, leased, or exchanged or for services which have
been (or are to be) rendered, regardless of whether such accounts or other
rights to payment have been earned by performance and regardless of whether such
accounts or other rights to payment are evidenced by or characterized as
accounts receivable, contract rights, book debts, notes, drafts or other
obligations of indebtedness, (b) all Documents and Instruments of any kind
relating to such accounts or other rights to payment or otherwise arising out of
or in connection with the sale, lease or exchange of goods or other personal
property or the rendering of services, (c) all rights in, to, or under all
security agreements, leases and other contracts securing or otherwise relating
to any such accounts, rights to payment, Documents, or Instruments, (d) all
rights in, to and under any purchase orders, service contracts, or other
contracts out of which such accounts and other rights to payment arose (or will
arise on performance), and (e) all rights in or pertaining to any goods arising
out of or in connection with any such purchase orders, service contracts, or
other contracts, including rights in returned or repossessed goods and rights of
replevin, repossession, and reclamation.

“Receiver” has the meaning given to such term in Section 4.2(g).

 

6



--------------------------------------------------------------------------------

“Regency” means Regency Energy Partners LP, a Delaware limited partnership.

“Restricted Person” has the meaning given to such term in the Term Loan Credit
Agreement.

“Restricted Subsidiary” has the meaning given to such term in the Term Loan
Credit Agreement.

“Revolving Administrative Agent” means Credit Suisse AG, Cayman Islands Branch
in its capacity as the “Administrative Agent” under the Revolving Credit
Agreement, together with any successors in such capacity.

“Revolving Credit Agreement” has the meaning given to such term in the Recitals.

“Revolving Lenders” means the Persons who are from time to time “Lenders” under
the Revolving Credit Agreement.

“Secured Obligations” means, to the extent not released pursuant to Section 2.8
or 3.8 of the Collateral Agency Agreement: (a) all principal, interest and fees
due under the Revolving Credit Agreement and all LC Obligations (and
refinancings thereof permitted by the Transaction Documents), (b) all Lender
Hedging Obligations and Other Hedging Obligations (and refinancings of any of
the foregoing permitted by the Transaction Documents), (c) all principal,
interest, premium, if any, and fees due under the Term Loan Credit Agreement
(and refinancings thereof permitted by the Transaction Documents), (d) for so
long as the Senior Note Obligations (or Senior Note Refinancing Indebtedness
permitted by the Transaction Documents) are required pursuant to the terms of
the Indenture (or any instrument governing any such Senior Note Refinancing
Indebtedness) to be equally and ratably secured with any of the other Secured
Obligations, all principal, interest, premium, if any, and fees due under the
Indenture (or such instrument), (e) any other indebtedness, obligations,
liabilities, indemnities and reimbursements owed to any Secured Party under any
Transaction Document, whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising, (f) all Additional Secured Obligations (and refinancings
thereof permitted by the Transaction Documents) and (g) all costs and expenses,
including attorneys’ fees and collection costs, permitted to be collected by any
Secured Party under the Transaction Document being enforced. Without limiting
the generality of the foregoing, the Secured Obligations shall include all
post-petition interest, fees, expenses and other duties and liabilities of ETE
and the Grantors described above which would be owed by ETE and/or any Grantor
but for the fact that such interest, expenses and other duties and liabilities
are unenforceable or not allowed due to the existence of a bankruptcy,
reorganization or similar proceeding of ETE or such Grantor, including interest
and fees that accrue after the commencement by or against ETE or any Grantor in
any bankruptcy or insolvency proceeding naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

 

7



--------------------------------------------------------------------------------

“Secured Party” means the Collateral Agent, the Revolving Administrative Agent,
the Term Loan Administrative Agent, each Lender Party and, for so long as the
Senior Note Obligations or Senior Note Refinancing Indebtedness are required
pursuant to the terms of the Indenture or any instrument governing any Senior
Note Refinancing Indebtedness, as applicable, to be equally and ratably secured
with any of the other Secured Obligations, the Indenture Trustee or equivalent
under any instrument governing any Senior Note Refinancing Indebtedness and each
Senior Note Holder or equivalent under any instrument governing any Senior Note
Refinancing Indebtedness, and any other holders or secured parties (or
equivalent term) under Additional Secured Obligations.

“Securities Act” means the Securities Act of 1933, as amended.

“Security Agreement” has the meaning given to such term in the Preamble.

“Senior Note Holder” means any Holder as defined in the Indenture or any
equivalent term under any other indenture with respect to an Additional Trustee
(as defined in the Collateral Agency Agreement).

“Senior Note Obligations” means the (a) the “Note Obligations” as defined in the
7.500% Notes Indenture and (b) the “Note Obligations” as defined in the 5.875%
Notes Indenture (without reference to “Notes Collateral Documents” in the 7.500%
Notes Indenture).

“Senior Note Refinancing Indebtedness” has the meaning given to such term in the
Collateral Agency Agreement.

“Term Loan Administrative Agent” means Credit Suisse AG, Cayman Islands Branch
in its capacity as the “Administrative Agent” under the Term Loan Credit
Agreement, together with its successor in such capacity.

“Term Loan Credit Agreement” has the meaning given to such term in the Recitals.

“Term Loan Lenders” means the Persons who are from time to time “Lenders” under
the Term Loan Credit Agreement.

“Trademark License” means any license or agreement, whether now or hereafter in
existence, under which is granted or authorized any right to use any Trademark.

“Trademarks” means all of the following: (a) all trademarks, trade names,
corporate names, company names, business names, fictitious business names, trade
styles, service marks, logos, brand names, trade dress, prints and labels on
which any of the foregoing have appeared or appear, package and other designs,
and any other source or business identifiers, and general intangibles of like
nature, and the rights in any of the foregoing which arise under applicable law,
(b) the goodwill of the business symbolized thereby or associated with each of
them, (c) all registrations and applications in connection therewith, including
registrations and applications in the United States Patent and Trademark Office
or in any similar office or agency of the United States, any State thereof or
other country, or any political subdivision thereof, (d) all reissues,
extensions and renewals thereof, (e) all claims for, and rights to sue for, past
or future infringements of any of the foregoing, and (f) all income, royalties,
damages and payments now or hereafter due or payable with respect to any of the
foregoing, including damages and payments for past or future infringements
thereof.

 

8



--------------------------------------------------------------------------------

“Transaction Documents” means, collectively, (a) the Revolving Credit Agreement
and each promissory note issued thereunder, (b) the Term Loan Credit Agreement
and each promissory note issued thereunder, (c) for so long as the Senior Note
Obligations or Senior Note Refinancing Indebtedness are required pursuant to the
terms of the Indenture or any instrument governing any Senior Note Refinancing
Indebtedness, as applicable, to be equally and ratably secured with any of the
other Secured Obligations, the Indenture or any instrument governing any Senior
Note Refinancing Indebtedness and, in each case, each note issued thereunder,
(d) the documents governing any Additional Secured Obligations and (e) the
Collateral Documents.

“Trunkline” means Trunkline LNG Company, LLC, a Delaware limited liability
company, or any successor thereto.

“Trunkline Conversion Project” means the development of crude oil pipeline
capacity at Trunkline (or any existing or future subsidiary thereof) by
abandoning the current use of its pipeline assets for the transportation of
natural gas pursuant to Trunkline’s application before the FERC which was filed
on July 26, 2011 and converting such pipeline assets to crude oil transportation
assets.

“UCC” means the Uniform Commercial Code in effect in the State of New York from
time to time.

“US Bank” has the meaning given to such term in the Preamble.

Section 1.2 Incorporation of Other Definitions. All terms used in this Security
Agreement which are defined in the UCC and not otherwise defined herein shall
have the same meanings herein as set forth therein, except where the context
otherwise requires. The parties intend that the terms used herein that are
defined in the UCC have, at all times, the broadest and most inclusive meanings
possible. Accordingly, if the UCC shall in the future be amended or held by a
court to define any term used herein more broadly or inclusively than the UCC in
effect on the date hereof, then such term, as used herein, shall be given such
broadened meaning. If the UCC shall in the future be amended or held by a court
to define any term used herein more narrowly, or less inclusively, than the UCC
in effect on the date hereof, such amendment or holding shall be disregarded in
defining terms used herein.

Section 1.3 Attachments. All exhibits or schedules which may be attached to this
Security Agreement are a part hereof for all purposes.

Section 1.4 Other Interpretive Provisions. With reference to this Security
Agreement, unless otherwise specified herein:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document shall be construed as referring to such agreement, instrument or other
document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on

 

9



--------------------------------------------------------------------------------

such amendments, supplements or modifications set forth herein or in any other
Transaction Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Transaction Document, shall be construed to refer to such Transaction Document
in its entirety and not to any particular provision thereof, (iv) all references
in a Transaction Document to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
the Transaction Document in which such references appear, (v) any reference to
any law shall include all statutory and regulatory provisions consolidating,
amending, replacing or interpreting such law and any reference to any law or
regulation shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time and (vi) the words “asset”
and “property” shall be construed to have the same meaning and effect and to
refer to any and all tangible and intangible assets and properties, including
cash, securities, accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein are included for convenience of reference only and
shall not affect the interpretation of this Security Agreement.

ARTICLE II

Security Interest

Section 2.1 Grant of Security Interest. As security for all of the Secured
Obligations, each Grantor hereby grants to the Collateral Agent a continuing
security interest, for the benefit of the Secured Parties, in and to all right,
title and interest of such Grantor in and to any and all of the following
property, whether now owned or existing or hereafter acquired or arising and
regardless of where located:

(a) all Receivables;

(b) all General Intangibles;

(c) all Documents;

(d) all Instruments;

(e) all Inventory;

(f) all Equipment;

(g) all Deposit Accounts;

(h) all Intellectual Property;

 

10



--------------------------------------------------------------------------------

(i) all Investment Property;

(j) all books and records (including, without limitation, customer lists,
marketing information, credit files, price lists, operating records, vendor and
supplier price lists, sales literature, computer software, computer hardware,
computer disks and tapes and other storage media, printouts and other materials
and records) of such Grantor pertaining to any of the Collateral;

(k) all moneys and property of any kind of such Grantor in the possession or
under the control of the Collateral Agent;

(l) in furtherance of Section 2.1(b), all of the following (herein collectively
called the “Company Rights”), whether now or hereafter existing, which are owned
by such Grantor or in which such Grantor otherwise has any rights but excluding
any such property to the extent, and for so long as, it constitutes Excluded
Assets:

(i) all interests in any limited liability company and all proceeds, interest,
profits, and other payments or rights to payment attributable to such Grantor’s
interests in any limited liability company (whether one or more, herein called
the “LLCs”), including those described in Exhibit A hereto, and all certificates
representing such interests;

(ii) all interests in general or limited partnerships (including general
partnership interests and limited partnership interests) and all proceeds,
interest, profits, and other payments or rights to payment attributable to such
Grantor’s interests in any general or limited partnership (whether one or more,
herein called the “Partnerships”), including those described in Exhibit A
hereto, and all certificates representing such interests;

(iii) all shares of stock of corporations (including common shares or preferred
shares) and all proceeds, interest, profits, and other payments or rights to
payment attributable to such Grantor’s interests in any corporation (whether one
or more, herein called the “Corporations”), including those described in Exhibit
A hereto, all certificates representing any such shares, all options and other
rights, contractual or otherwise, at any time existing with respect to such
shares, and all dividends, cash, instruments and other property now or hereafter
received, receivable or otherwise distributed in respect of or in exchange for
any or all of such shares (any and all such shares, certificates, options,
rights, dividends, cash, instruments and other property being herein called the
“Pledged Shares”);

(iv) all distributions, dividends, cash, instruments and other property now or
hereafter received, receivable or otherwise made with respect to or in exchange
for any interest of such Grantor in any Company, including interim
distributions, returns of capital, loan repayments, and payments made in
liquidation of any Company, and whether or not the same arise or are payable
under any organizational document, any agreement or certificate forming any
Company or any other agreement governing any Company or the relations among the
members, partners or stockholders of any Company (any and all such proceeds,
interest, profits, payments, rights to payment, distributions,

 

11



--------------------------------------------------------------------------------

dividends, cash, instruments, other property, interim distributions, returns of
capital, loan repayments, and payments made in liquidation being herein called
the “Company Rights to Payments”, and any and all such organizational documents,
agreements, certificates, and other agreements being herein called the “Company
Agreements”); and

(v) all other interests and rights of such Grantor in any Company, whether under
the Company Agreements or otherwise, including any option, right or warrant to
acquire any of the foregoing and any right to cause the dissolution of any
Company or to appoint or nominate a successor to such Grantor as a member,
shareholder or partner in any Company (all such other interests and rights being
herein called the “Other Company Rights”); and

(m) all Proceeds of any and all of the foregoing Collateral.

In each case, the foregoing shall be covered by this Security Agreement, whether
such Grantor’s ownership or other rights therein are presently held or hereafter
acquired and however such Grantor’s interests therein may arise or appear
(whether by ownership, security interest, claim or otherwise).

Notwithstanding anything to the contrary contained in this Section 2.1, (a) the
security interests granted under this Security Agreement shall not attach to
Excluded Assets and (b) if the documents governing any of the foregoing
Collateral contain enforceable restrictions on the assignment or transfer of any
Grantor’s rights thereunder, then the security interests granted under this
Security Agreement shall be limited only to the extent necessary to comply with
such enforceable restrictions (with such limitation automatically ceasing upon
removal of, or receipt of any consent with respect to, such restrictions), and
will in any event attach to the amounts payable to such Grantor under any such
agreement.

The granting of the foregoing security interest does not make the Collateral
Agent or any other Secured Party a successor to such Grantor as a member of any
LLC or as a partner of any Partnership or a stockholder of any Corporation, and
none of the Collateral Agent, any other Secured Party or any of their respective
successors or assigns hereunder shall be deemed to have become a member of any
LLC, have become a partner of any Partnership or have become a stockholder of
any Corporation by accepting this Security Agreement or exercising any right
granted herein unless and until such time, if any, when the Collateral Agent,
any other Secured Party or any such successor or assign expressly becomes a
member of any LLC, becomes a partner of any Partnership or becomes a stockholder
of any Corporation after a foreclosure upon the Company Rights relating to that
Company. Notwithstanding anything herein to the contrary (except to the extent,
if any, that the Collateral Agent, any other Secured Party or any of its
successors or assigns hereafter expressly becomes a member of any LLC, a partner
of any Partnership or a stockholder of any Corporation), none of the Collateral
Agent, any other Secured Party nor any of their respective successors or assigns
shall be deemed to have assumed or otherwise become liable for any debts or
obligations of any Company or of any Grantor to or under any Company, and the
above definition of “Other Company Rights” shall be deemed modified, if
necessary, to prevent any such assumption or other liability.

 

12



--------------------------------------------------------------------------------

In the event of any conflict between the terms of the Collateral Agency
Agreement and this Security Agreement, the terms of the Collateral Agency
Agreement will govern.

Section 2.2 Secured Obligations. The security interests created by each Grantor
hereunder in its Collateral constitute continuing security for all Secured
Obligations, whether now existing or hereafter incurred or arising.

It is the intention of each Grantor that is a Subsidiary of ETE and the
Collateral Agent that this Security Agreement not constitute a fraudulent
transfer or fraudulent conveyance under any applicable law. Each Grantor that is
a Subsidiary of ETE and, by its acceptance hereof, the Collateral Agent hereby
acknowledges and agrees that, notwithstanding any other provision of this
Security Agreement: (a) with respect to such Grantor, the indebtedness secured
hereby shall be limited to the maximum amount of indebtedness that can be
incurred or secured by such Grantor without rendering the security interests
granted, and obligations incurred, hereunder by such Grantor subject to
avoidance under Section 548 of the United States Bankruptcy Code or any
comparable provisions of any applicable law; and (b) the Collateral pledged by
such Grantor hereunder shall be limited to the maximum amount of Collateral that
can be pledged by such Grantor without rendering the pledge of Collateral by
such Grantor subject to avoidance under Section 548 of the United States
Bankruptcy Code or any comparable provisions of any applicable law. Each Grantor
hereby acknowledges that the Secured Obligations are owed to the various Secured
Parties, as applicable, and that each is entitled to the benefits of the
security interests given under this Security Agreement.

ARTICLE III

Representations, Warranties and Covenants

Section 3.1 Representations and Warranties. Each Grantor hereby represents and
warrants as follows:

(a) Ownership Free of Liens. Such Grantor has good and valid title to its
Collateral free and clear of all liens and security interests, encumbrances or
adverse claims, except for liens or security interests permitted under the
Transaction Documents. No effective financing statement or other instrument
similar in effect covering all or any part of the Collateral is on file in any
recording office except (i) any which have been filed in respect of liens or
security interests permitted under the Transaction Documents and (ii) any such
financing statements or other instruments for which a termination statement that
such Grantor is authorized to file has been delivered to the Collateral Agent.
Any and all references made in this Security Agreement to liens and security
interests permitted under the Transaction Documents are made for the purpose of
limiting certain warranties and covenants made by Grantor herein and such
reference is not intended to affect the description herein of the Collateral nor
to subordinate the security interests hereunder to any liens and/or security
interests permitted under the Transaction Documents.

 

13



--------------------------------------------------------------------------------

(b) Security Interest. Such Grantor has full right, power and authority to grant
a security interest in its Collateral to the Collateral Agent for the benefit of
the Secured Parties as provided herein, free and clear of any security
interests, adverse claim, or encumbrance other than liens and security interests
permitted under the Transaction Documents. This Security Agreement creates a
valid and binding first priority security interest in favor of the Collateral
Agent for the benefit of the Secured Parties in the Collateral, which security
interest secures all of the Secured Obligations.

(c) Name, Place of Business and Formation. Schedule 1 of the Agreement (as such
schedule may be amended or supplemented from time to time) contains: (i) the
type of organization of such Grantor; (ii) the jurisdiction of organization of
such Grantor; and (iii) its organizational identification number. The full legal
name of such Grantor is as set forth on such Schedule 1, and it has not done in
the last five (5) years, and does not do, business under any other name
(including any trade-name or fictitious business name) except for those names
set forth on Schedule 1 (as such schedule may be amended or supplemented from
time to time). Except as provided on Schedule 1, it has not changed its name,
jurisdiction of organization, chief executive office or sole place of business
(or principal residence if such Grantor is a natural person) or its corporate
structure in any way (e.g., by merger, consolidation, change in corporate form
or otherwise) within the past five (5) years.

(d) Perfection. The security interests in favor of the Collateral Agent in all
of the Collateral is perfected and, except with respect to any Collateral
subject to a prior perfected security interests permitted to attach to the
Collateral under the Transaction Documents, is a first priority security
interest.

(e) Receivables. Except has been disclosed to the Collateral Agent, none of the
Account Debtors in respect of any Receivable is the government of the United
States, any agency or instrumentality thereof, any state or municipality or any
foreign sovereign.

(f) Company Rights. All units, stock, interests and other securities
constituting the Company Rights have been duly authorized and validly issued,
are fully paid (other than with respect to partnership and limited liability
company interests), and were not issued in violation of the preemptive rights of
any person or of any agreement by which any Grantor or Company is bound. All
documentary, stamp or other taxes or fees owing in connection with the issuance,
transfer or pledge of the Company Rights (or rights in respect thereof) have
been paid. Except for certain rights contained in the Company Agreements, no
restrictions or conditions exist with respect to the transfer, voting or capital
of any Company Rights. Each Grantor has delivered to the Collateral Agent all
certificates and instruments evidencing the Company Rights it owns. All such
certificates and instruments are valid and genuine and have not been altered. No
Company has any outstanding stock rights, rights to subscribe, options, warrants
or convertible securities outstanding or any other rights outstanding whereby
any person would be entitled to have issued to it units of ownership interest or
partnership or membership interests in such Company. Except as set forth on
Exhibit A hereto, neither any Grantor nor any Company has elected the
application of Article 8 of the UCC to apply to any Company or any Company
Rights, and Article 8 of the UCC is thus not applicable to any Company, except
with respect to any Corporation or MLP. Each Grantor owns the interests in each
Company which are described on Exhibit A as being owned by it. Neither the
making of this Security Agreement nor the exercise of any rights or remedies of
the Collateral Agent hereunder will cause a default under any of the Company
Agreements of any Company or otherwise adversely affect or diminish any of the
Company Rights thereunder. Each Grantor’s rights under the Company Agreements
are enforceable in accordance with their terms, except as such enforcement may
be limited by bankruptcy, insolvency or similar laws of general application
relating to the enforcement of creditors’ rights.

 

14



--------------------------------------------------------------------------------

Section 3.2 Covenants. Each Grantor will at all times comply with the covenants
contained in this Section 3.2 so long as any part of the Secured Obligations is
outstanding.

(a) General. Except for the security interest created by this Security
Agreement, such Grantor shall not create or suffer to exist any liens or
security interests upon or with respect to any of the Collateral, except for
liens and/or security interests permitted by the Transaction Documents, and such
Grantor shall defend the Collateral against all Persons at any time claiming any
interest therein, other than Persons with liens and/or security interests on
Collateral permitted by the Transaction Documents. Such Grantor shall not
produce, use or permit any Collateral to be used unlawfully or in violation of
any provision of this Security Agreement or any applicable statute, regulation
or ordinance or any policy of insurance covering the Collateral. Such Grantor
shall not take or permit any action which could impair the Secured Parties’
rights in the Collateral. Such Grantor shall keep and maintain at its own cost
and expense satisfactory and complete records of the Collateral. Upon the
reasonable request of the Collateral Agent from time to time, acting at the
direction of an Administrative Agent, such Grantor shall make all further or
subsequent filings, recordings or registrations, or give other public notices or
take such other action as is necessary or desirable to perfect or otherwise
continue, preserve or protect the security interest of the Collateral Agent in
the Collateral.

(b) Company Rights. Except as permitted by the Transaction Documents, such
Grantor will maintain its ownership of the interests in each Company listed on
Exhibit A, and upon any such permitted sale or other disposition, the Collateral
Agent agrees to release any security interests in favor of the Collateral Agent
on any such interests concurrently with the consummation of such permitted sale
or disposition. Such Grantor will timely honor all calls under any Company
Agreement to provide capital to any Company, and such Grantor will not otherwise
default in performing any of Grantor’s obligations under any Company Agreement
or allow any Company Rights to be adversely affected or diminished. The Company
Rights shall at all times be duly authorized and validly issued and shall not be
issued in violation of the preemptive rights of any Person or of any agreement
by which any Grantor or any Company thereof is bound. Nothing herein shall
require a Grantor as a member, partner or shareholder of a Company to cause such
Company to initiate, approve, adopt or order a capital call by such Company.

(c) Delivery of Documents, Instruments and Certificates. All instruments,
documents and certificates constituting or evidencing Collateral on the date of
the Agreement shall be delivered to the Collateral Agent on or prior to the
execution and delivery of this Security Agreement. All other instruments,
documents or certificates, if any, constituting or evidencing Collateral from
time to time shall be delivered to the Collateral Agent promptly upon the
receipt thereof by or on behalf of the relevant Grantor receiving such
Collateral. Without limiting the foregoing, all such instruments, documents and
certificates received by such Grantor shall be held in trust on behalf of the
Collateral Agent pursuant hereto and shall be delivered to the Collateral Agent
in suitable form for transfer by delivery with any necessary endorsement or

 

15



--------------------------------------------------------------------------------

shall be accompanied by fully executed instruments of transfer or assignment in
blank, in each case in form and substance reasonably satisfactory to the
Collateral Agent. To the extent that any of the Company Rights (whether now
owned or hereafter acquired) are not evidenced by a certificate, instrument or
other writing, the Grantor will take all actions required under applicable law
to perfect the security interest created hereunder, and such other actions as
the Collateral Agent considers necessary or desirable to effect the foregoing,
and upon reasonable request by the Collateral Agent acting at the direction of
an Administrative Agent will provide an opinion of counsel satisfactory to the
Collateral Agent, acting reasonably, with respect to the pledge of
uncertificated interests.

(d) Diminution of Company Rights. Such Grantor will not adjust, settle,
compromise, amend or modify any of the Company Rights or the Company Agreements
related to any Company except as permitted (or not restricted) by the
Transaction Documents. Such Grantor will not permit the creation of any
additional interests in any Company (other than an MLP) or the issuance of any
additional shares of any class of capital stock or any other interests of any
Company (other than an MLP) (unless immediately upon creation or issuance the
same are pledged and delivered to the Collateral Agent pursuant to the terms
hereof to the extent necessary to give the Collateral Agent a first priority
security interest therein), whether such additional interests are presently
vested or will vest upon the payment of money or the occurrence or nonoccurrence
of any other condition.

(e) Status of Company Rights. Except for certificated securities that have been
delivered to the Collateral Agent and reflected on Exhibit A (as supplemented
from time to time), the Company Rights are not and shall not at any time be
evidenced by any certificates. The certificates evidencing the Company Rights
shall at all times be valid and shall not be altered. The Company Rights at all
times shall be duly authorized, validly issued, fully paid and (other than with
respect to partnership and limited liability company interests) non assessable,
and shall not be issued in violation of the preemptive rights of any Person or
of any agreement by which Grantor or any Company is bound and shall not be
subject to any restrictions with respect to transfer, voting or capital of such
Company Rights.

(f) Restrictions on Collateral. Such Grantor will not enter into any agreement
creating, or otherwise permit to exist, any restriction or condition upon the
transfer, voting, control, or exercise of any Company Rights in respect of any
Company other than any such restrictions or conditions contained in (i) the
applicable Company’s Company Agreement, (ii) the Transaction Documents,
(iii) any similar agreement as of the date hereof or (iv) restrictions permitted
to exist pursuant to Section 7.09 of the Term Loan Credit Agreement or
Section 7.09 of the Revolving Credit Agreement.

(g) Commercial Tort Claims. If such Grantor shall at any time hold or acquire a
material Commercial Tort Claim, such Grantor shall immediately notify the
Collateral Agent in writing of the details thereof and grant to the Collateral
Agent in such writing a security interest therein and in the proceeds thereof,
all upon the terms of this Security Agreement, with such writing to be in form
and substance reasonably acceptable to the Collateral Agent.

 

16



--------------------------------------------------------------------------------

(h) Article 8. To the extent that any Grantor elects the application of Article
8 of the UCC to apply to any Company or any Company Rights, such Grantor will
promptly notify the Collateral Agent of such election and will promptly and duly
execute and deliver, and have recorded, such further instruments and documents
and take such further actions as the Collateral Agent may reasonably request to
enable the Collateral Agent to obtain “control” (within the meaning of the UCC)
with respect thereto.

ARTICLE IV

Remedies, Powers and Authorizations

Section 4.1 Provisions Concerning the Collateral.

(a) Authorization to File Financing Statements; Additional Filings. Each Grantor
hereby irrevocably authorizes the Collateral Agent at the direction of any
Administrative Agent (as defined in the Collateral Agency Agreement) at any time
and from time to time to file, without the signature of such Grantor, in any
jurisdiction any financing statements and amendments thereto that (i) indicate
the Collateral as “all assets of Grantor and all proceeds thereof, and all
rights and privileges with respect thereto” or words of similar effect,
regardless of whether any particular asset included in the Collateral falls
within the scope of Article 9 of the UCC; (ii) contain any other information
required by subchapter E of Article 9 of the UCC for the sufficiency or filing
office acceptance of any financing statement or amendment, including the address
of such Grantor, whether such Grantor is an organization, the type of
organization and any organization identification number issued to such Grantor;
and (iii) are necessary to properly effectuate the transactions described in
this Security Agreement and the Collateral Agency Agreement. Each Grantor agrees
to furnish any such information to the Collateral Agent promptly upon request
therefor at the direction of an Administrative Agent pursuant to the Collateral
Agency Agreement. Each Grantor hereby further authorizes the Collateral Agent at
the direction of any Administrative Agent (as defined in the Collateral Agency
Agreement) to file one or more continuation statements to such financing
statements. Each Grantor further agrees that a carbon, photographic or other
reproduction of this Security Agreement or of any financing statement describing
any Collateral is sufficient as a financing statement and may be filed in any
jurisdiction accepting same by the Collateral Agent.

(b) Power of Attorney. Each Grantor hereby irrevocably appoints the Collateral
Agent as such Grantor’s attorney in fact and proxy, with full power of
substitution and with full authority in the place and stead of such Grantor and
in the name of such Grantor or otherwise, from time to time, if an Event of
Default shall have occurred and be continuing, to take any action, and to
execute or endorse any instrument, certificate or notice, as directed pursuant
to the Collateral Agency Agreement, including any action or instrument: (i) to
request or instruct each Company (and each registrar, transfer agent, or similar
Person acting on behalf of each Company) to register the pledge or transfer of
its Collateral to the Collateral Agent; (ii) to otherwise give notification to
any Company, registrar, transfer agent, financial intermediary, or other Person
of the Collateral Agent’s security interests in its Collateral hereunder;
(iii) to ask, demand, collect, sue for, recover, compound, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of its Collateral; (iv) to receive, endorse and collect any drafts or other
instruments or documents included in its Collateral; (v) to enforce any
obligations included in its Collateral; and (vi) to file any claims or take any
action or

 

17



--------------------------------------------------------------------------------

institute any proceedings which may be necessary or desirable for the collection
of any of its Collateral or otherwise to enforce, perfect, or establish the
priority of the rights of the Collateral Agent with respect to any of its
Collateral. Each Grantor hereby acknowledges that such power of attorney and
proxy are coupled with an interest, and are irrevocable.

(c) Collection Rights. The Collateral Agent shall have the right at any time,
after the occurrence and during the continuance of an Event of Default, to
notify, or require any Grantor to notify, any or all Persons (including any
Company) obligated to make payments which are included among its Collateral
(whether accounts, General Intangibles, dividends, distribution rights, Company
Rights to Payment, or otherwise) of the assignment thereof to the Collateral
Agent under this Security Agreement and to direct such obligors to make payment
of all amounts due or to become due to such Grantor thereunder directly to the
Collateral Agent and, upon such notification and at the expense of such Grantor
and to the extent permitted by law, to enforce collection thereof and to adjust,
settle or compromise the amount or payment thereof, in the same manner and to
the same extent as such Grantor could have done. After such Grantor receives
notice that the Collateral Agent has given (and after the Collateral Agent has
required such Grantor to give) any notice referred to above in this subsection,
and so long as any Event of Default shall be continuing:

(i) all amounts and proceeds (including instruments and writings) received by
such Grantor in respect of such rights to payment, accounts, General
Intangibles, dividends, distribution rights or Company Rights to Payments shall
be received in trust for the benefit of the Collateral Agent hereunder, shall be
segregated from other funds of such Grantor and shall be forthwith paid over to
the Collateral Agent in the same form as so received (with any necessary
endorsement) to be applied as specified in Section 4.3; and

(ii) except with the consent of the Collateral Agent acting as directed by an
Administrative Agent pursuant to the Collateral Agency Agreement, such Grantor
will not adjust, settle or compromise the amount or payment of any such account
or general intangible, Company Rights to Payments or release wholly or partly
any account debtor or obligor thereof (including any Company) or allow any
credit or discount thereon.

Section 4.2 Event of Default Remedies. If an Event of Default shall have
occurred and be continuing, then the Collateral Agent may from time to time in
its discretion, without limitation and without notice except as expressly
provided below:

(a) exercise in respect of the Collateral, in addition to any other rights and
remedies provided for herein, under the other Transaction Documents or otherwise
available to it, all the rights and remedies of a secured party on default under
the UCC (whether or not the UCC applies to the affected Collateral);

(b) require each Grantor to, and each Grantor hereby agrees that it will at its
expense and upon request of the Collateral Agent, promptly assemble all books,
records and information of such Grantor relating to the Collateral at a place to
be designated by the Collateral Agent which is reasonably convenient to both
parties;

 

18



--------------------------------------------------------------------------------

(c) reduce its claim to judgment or foreclose or otherwise enforce, in whole or
in part, the security interest created hereby by any available judicial
procedure;

(d) dispose of, at its office, on the premises of the respective Grantor or
elsewhere, all or any part of the Collateral, as a unit or in parcels, by public
or private proceedings, and by way of one or more contracts (it being agreed
that the sale of any part of the Collateral shall not exhaust the Collateral
Agent’s power of sale, but sales may be made from time to time, and at any time,
until all of the Collateral has been sold or until the Secured Obligations have
been paid and performed in full), and at any such sale it shall not be necessary
to exhibit any of the Collateral;

(e) buy (or allow one or more of the other Secured Parties to buy) the
Collateral, or any part thereof, at any public sale;

(f) buy (or allow one or more of the other Secured Parties to buy) the
Collateral, or any part thereof, at any private sale if the Collateral is of a
type customarily sold in a recognized market or is of a type which is the
subject of widely distributed standard price quotations;

(g) appoint by instrument in writing one or more receivers, managers or
receiver/manager for the Collateral or the business and undertaking of any
Grantor pertaining to the Collateral (the “Receiver”). Any such Receiver will
have, in addition to any other rights, remedies and powers which a Receiver may
have at law, in equity or by statute, the rights and powers set out elsewhere in
this Section 4.2. In exercising such rights and powers, any Receiver will act as
and for all purposes will be deemed to be the agent of Grantors and no Secured
Party will be responsible for any act or default of any Receiver. The Collateral
Agent may remove any Receiver and appoint another from time to time. No Receiver
appointed by the Collateral Agent need be appointed by, nor need its appointment
be ratified by, or its actions in any way supervised by a court;

(h) apply by appropriate judicial proceedings for appointment of a receiver for
the Collateral, or any part thereof, and each Grantor hereby consents to any
such appointment; and

(i) at its discretion, retain the Collateral in satisfaction of the Secured
Obligations whenever the circumstances are such that the Collateral Agent is
entitled to do so under the UCC or otherwise (provided that the Collateral Agent
shall in no circumstances be deemed to have retained the Collateral in
satisfaction of the Secured Obligations in the absence of an express notice by
the Collateral Agent to such Grantor that the Collateral Agent has either done
so or intends to do so).

Each Grantor agrees that, to the extent notice of sale shall be required by law,
at least ten (10) days’ notice to such Grantor of the time and place of any
public sale or the time after which any private sale is to be made shall
constitute reasonable notification. The Collateral Agent shall not be obligated
to make any sale of Collateral regardless of notice of sale having been given.
The Collateral Agent may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned.

 

19



--------------------------------------------------------------------------------

Section 4.3 Application of Proceeds. If any Event of Default shall have occurred
and be continuing, then the Collateral Agent shall apply all cash proceeds
received pursuant to Section 3.4 of the Collateral Agency Agreement or from any
realization upon all or any part of the Collateral, as follows:

First, to any costs, fees, charges or other amounts incurred by the Collateral
Agent to collect such cash proceeds or realize upon the Collateral or otherwise
owing to the Collateral Agent under the Collateral Agency Agreement or this
Security Agreement;

Second, to (a) the Agents (as defined in the Collateral Agency Agreement),
ratably among them in proportion to the aggregate amount of the Secured
Obligations (other than the Other Hedging Obligations) owed to each for
application in accordance with the terms of the applicable Transaction Documents
and (b) the Revolving Administrative Agent for application to the payment of
that portion of the Secured Obligations constituting Other Hedging Obligations,
in each case, on a pari passu basis until all such amounts are indefeasibly paid
in full in cash; and

Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full in cash, to ETE or as otherwise required by law.

Any distribution under clause Second by the Collateral Agent is subject to its
receipt from the Agents (as defined in the Collateral Agency Agreement) of a
written statement of the amount of the Other Hedging Obligations held by it or
the Secured Obligations owed to the Secured Parties on whose behalf it acts (as
applicable) together with information calculating such amount in reasonable
detail. The Collateral Agent shall be under no obligation to investigate or
verify any amount set forth in any such statement.

Section 4.4 Deficiency. In the event that the proceeds of any sale, collection
or realization of or upon Collateral by the Collateral Agent are insufficient to
pay all Secured Obligations and any other amounts to which the Secured Parties
are legally entitled, ETE and each other Grantor that is a Guarantor shall be
liable for the deficiency, together with interest thereon as provided in the
governing Transaction Documents, together with the costs of collection and the
fees of any legal counsel employed by the Collateral Agent and the other Secured
Parties to collect such deficiency.

Section 4.5 Indemnity and Expenses. In addition to, but not in qualification or
limitation of, any similar obligations under other Transaction Documents:

(a) each Grantor will indemnify each Secured Party from and against any and all
claims, losses and liabilities arising out of or resulting from this Security
Agreement (including enforcement of this Security Agreement), whether based on
contract, tort or any other theory, whether brought by a third party or by such
Grantor or any other Grantor, and regardless of whether any Indemnitee is a
party thereto, in all cases, whether or not caused by or arising, in whole or in
part, out of the negligence of the Indemnitee; provided that such indemnity
shall not,

 

20



--------------------------------------------------------------------------------

as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (i) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee or (ii) result
from a claim brought by such Grantor or any other Grantor against an Indemnitee
for breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Transaction Document, if such Grantor or any other Grantor has obtained a
final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction; and

(b) each Grantor will upon demand pay to the Collateral Agent the amount of
(i) any and all reasonable costs and expenses, including the reasonable fees and
disbursements of the Collateral Agent’s counsel and of any experts and agents,
which the Collateral Agent may incur in connection with (A) the transactions
which give rise to this Security Agreement, (B) the preparation of this Security
Agreement and the perfection and preservation of this security interest created
under this Security Agreement, (C) the administration of this Security
Agreement, and (D) the custody, preservation, use or operation of, or the sale
of, collection from, or other realization upon, any Collateral, and (ii) any and
all costs and expenses, including the fees and disbursements of the Collateral
Agent’s counsel and of any experts and agents, which the Collateral Agent may
incur in connection with (A) the exercise or enforcement of any of the rights of
the Collateral Agent hereunder, or (B) the failure by Grantor to perform or
observe any of the provisions hereof, except expenses resulting from the
Collateral Agent’s gross negligence or willful misconduct.

Section 4.6 Non-Judicial Remedies. In granting to the Collateral Agent the power
to enforce its rights hereunder without prior judicial process or judicial
hearing, each Grantor expressly waives, renounces and knowingly relinquishes any
legal right which might otherwise require the Collateral Agent to enforce its
rights by judicial process. In so providing for non judicial remedies, each
Grantor recognizes and concedes that such remedies are consistent with the usage
of trade, are responsive to commercial necessity, and are the result of a
bargain at arm’s length. Nothing herein is intended, however, to prevent the
Collateral Agent or any Grantor from resorting to judicial process at its
option.

Section 4.7 Other Recourse. Each Grantor waives any right to require any Secured
Party to proceed against any other Person, to exhaust any Collateral or other
security for the Secured Obligations, to marshal the Collateral, or to have any
Grantor joined with such Grantor in any suit arising out of the Secured
Obligations or this Security Agreement, or pursue any other remedy in the
Collateral Agent’s power. Each Grantor further waives any and all notice of the
creation, modification, rearrangement, renewal or extension for any period of
any of the Secured Obligations of any Grantor from time to time. Each Grantor
further waives any defense arising by reason of any disability or other defense
of any Grantor or by reason of the cessation from any cause whatsoever of the
liability of any Grantor. This Security Agreement shall continue irrespective of
the fact that the liability of any Grantor may have ceased and irrespective of
the validity or enforceability of any other Transaction Document to which such
Grantor or any Grantor may be a party, and notwithstanding any reorganization or
bankruptcy of any Grantor or any other event or proceeding affecting any
Grantor. Until all of the Secured Obligations shall have been paid in full, no
Grantor shall have any right to subrogation and each Grantor waives the right to
enforce any remedy which any Secured Party has or may hereafter have against any

 

21



--------------------------------------------------------------------------------

Grantor, and waives any benefit of and any right to participate in any other
security whatsoever now or hereafter held by the Collateral Agent. Each Grantor
authorizes each Secured Party, without notice or demand, without any reservation
of rights against such Grantor, and without in any way affecting such Grantor’s
liability hereunder or on the Secured Obligations, from time to time to (a) take
or hold any other property of any type from any other Person as security for the
Secured Obligations, and exchange, enforce, waive and release any or all of such
other property, (b) apply the Collateral or such other property and direct the
order or manner of sale thereof as the Collateral Agent may in its discretion
determine, (c) renew, extend for any period, accelerate, modify, compromise,
settle or release any of the obligations of any Grantor in respect of any or all
of the Secured Obligations or other security for the Secured Obligations,
(d) waive, enforce, modify, amend, restate or supplement any of the provisions
of any Transaction Document with any Person other than such Grantor, and
(e) release or substitute any Grantor.

Section 4.8 Exercise of Company Rights.

(a) So long as no Event of Default shall have occurred and be continuing
Grantors may receive, retain and use, free and clear of any security interests
created hereby, any and all Company Rights to Payment paid in respect of the
Collateral, provided, however, that any and all Company Rights to Payment paid
or payable other than in cash in respect of, and instruments and other property
received, receivable or otherwise distributed in respect of, or in exchange for,
any Company Rights shall be, and shall forthwith be delivered to the Collateral
Agent to hold as, Company Rights and shall, if received by any Grantor, be
received, segregated, held in trust and delivered as set forth above.

(b) Anything herein to the contrary notwithstanding, Grantors may at all times
exercise any and all voting rights pertaining to the Company Rights and Other
Company Rights for any purpose not inconsistent with the terms of this Security
Agreement.

(c) Upon the occurrence and during the continuance of an Event of Default:

(i) all rights of each Grantor to receive and retain the Company Rights to
Payment which it would otherwise be authorized to receive and retain pursuant to
subsection (a) of this section shall automatically cease, and all such rights
shall thereupon become vested in the Collateral Agent which shall thereupon have
the sole right to receive and hold as Collateral such Company Rights to Payment;

(ii) without limiting the generality of the foregoing, the Collateral Agent may
at its option exercise any and all rights of conversion, exchange, subscription
or any other rights, privileges or options pertaining to any of the Company
Rights, other than voting rights pertaining to the Company Rights, as if it were
the absolute owner thereof, including, without limitation, the right to
exchange, in its discretion, any and all of the Company Rights upon the merger,
consolidation, reorganization, recapitalization or other adjustment of any
Company, or upon the exercise by any Company of any right, privilege or option
pertaining to any Company Rights, and, in connection therewith, to deposit and
deliver any and all of the Company Rights with any committee, depository,
transfer agent, registrar or other designated agent upon such terms and
conditions as it may determine and any and all rights to dissolve any Company or
to compel distribution of any Company’s assets; and

 

22



--------------------------------------------------------------------------------

(iii) all Company Rights to Payments which are received by Grantor contrary to
the provisions of subsection (c)(i) of this section shall be received in trust
for the benefit of the Collateral Agent, shall be segregated from other funds of
such Grantor, and shall be forthwith paid over to the Collateral Agent as
Company Rights in the exact form received, to be held by the Collateral Agent as
Collateral.

Section 4.9 Private Sale of Company Rights. Each Grantor recognizes that the
Collateral Agent may deem it impracticable to effect a public sale of all or any
part of the Company Rights and that the Collateral Agent may, therefore,
determine to make one or more private sales of any such Company Rights to a
restricted group of purchasers who will be obligated to agree, among other
things, to acquire the same for their own account, for investment and not with a
view to the distribution or resale thereof. Each Grantor acknowledges that any
such private sale may be at prices and on terms less favorable to the seller
than the prices and other terms which might have been obtained at a public sale
and, notwithstanding the foregoing, agrees that such private sales shall be
deemed to have been made in a commercially reasonable manner and that the
Collateral Agent shall have no obligation to delay sale of any such Company
Rights for the period of time necessary to permit their registration for public
sale under the Securities Act, to the extent, if any, that the Securities Act
would be applicable thereto. Each Grantor further acknowledges and agrees that
any offer to sell any Company Rights which has been (a) publicly advertised on a
bona fide basis in a newspaper or other publication of general circulation in
the financial community of New York, New York (to the extent that such an offer
may be so advertised without prior registration under the Securities Act), or
(b) made privately in the manner described above to not less than fifteen
(15) bona fide offerees shall be deemed to involve a “public disposition” for
the purposes of Section 9-610(c) of the UCC (or any successor or similar,
applicable statutory provision) as then in effect in the State of New York,
notwithstanding that such sale may not constitute a “public offering” under the
Securities Act, and that the Collateral Agent or one or more of the Secured
Parties may, in such event, bid for the purchase of such Company Rights.

ARTICLE V

Miscellaneous

Section 5.1 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

 

23



--------------------------------------------------------------------------------

(i) if to ETE, the Collateral Agent or any Grantor on the date of this Security
Agreement, to the address, telecopier number, electronic mail address or
telephone number below such Person’s signature hereto; and

(ii) if to any other Grantor, to the address, telecopier number, electronic mail
address or telephone number specified in such Grantor’s Pledge and Security
Agreement Supplement.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient), except that notices to the Collateral Agent shall be deemed to be
effective only when actually received by it. Notices delivered through
electronic communications to the extent provided in subsection (b) below, shall
be effective as provided in such subsection (b).

(b) Electronic Communications. Notices and other communications hereunder may be
delivered or furnished by electronic communication (including e mail and
Internet or intranet web sites) pursuant to procedures approved by an
Administrative Agent, except that no such communication to the Collateral Agent
shall be effective unless delivered pursuant to a procedure approved by it. The
Collateral Agent (with the approval of an Administrative Agent) or ETE may, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it, provided
that approval of such procedures may be limited to particular notices or
communications.

Unless the Collateral Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet web site shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the web site address therefor.

(c) Effectiveness of Facsimile Documents and Signatures. This Security Agreement
may be transmitted and/or signed by facsimile. The effectiveness of this
Security Agreement and signatures shall, subject to applicable law, have the
same force and effect as manually signed originals and shall be binding on
parties hereto. The Collateral Agent may also require that any such documents
and signatures be confirmed by a manually signed original thereof; provided,
however, that the failure to request or deliver the same shall not limit the
effectiveness of any facsimile document or signature.

 

24



--------------------------------------------------------------------------------

(d) Change of Address, Etc. Each Grantor and the Collateral Agent may change its
address, telecopier or telephone number for notices and other communications
hereunder by notice to the other parties hereto.

(e) Reliance by Collateral Agent. The Collateral Agent shall be entitled to rely
and act upon any notices purportedly given by or on behalf of any Grantor even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. ETE shall indemnify the Collateral Agent from all losses,
costs, expenses and liabilities resulting from the reliance by the Collateral
Agent on each notice purportedly given by or on behalf of the Grantors. All
telephonic notices to and other telephonic communications with the Collateral
Agent may be recorded by the Collateral Agent, and each of the parties hereto
hereby consents to such recording.

Section 5.2 Amendments; Collateral Agency Joinders; Pledge and Security
Agreement Supplements. No amendment of any provision of this Security Agreement
shall be effective unless it is in writing and signed by each Grantor and the
Collateral Agent. No waiver of any provision of this Security Agreement, and no
consent to any departure by any Grantor therefrom, shall be effective unless it
is in writing and signed by the Collateral Agent, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given and to the extent specified in such writing. In
addition, all such amendments and waivers shall be effective only if given with
the necessary approvals of the requisite percentage of Revolving Lenders under
the Revolving Credit Agreement and of the requisite percentage of Term Loan
Lenders under the Term Loan Credit Agreement, if applicable. Upon the execution
and delivery by any Person of a pledge and security agreement supplement in
substantially the form of Exhibit B (each, a “Pledge and Security Agreement
Supplement”), (a) such Person shall be referred to as an “Additional Grantor”
and shall become and be a Grantor hereunder, and each reference in this Security
Agreement to a “Grantor” shall also mean and be a reference to such Additional
Grantor, and each reference in any other Transaction Document to a “Grantor”
shall also mean and be a reference to such Additional Grantor, and (b) each
reference herein to “this Security Agreement,” “hereunder,” “hereof” or words of
like import referring to this Security Agreement, and each reference in any
other Transaction Document to the “Security Agreement,” “thereunder,” “thereof”
or words of like import referring to this Security Agreement, shall mean and be
a reference to this Security Agreement as supplemented by such Pledge and
Security Agreement Supplement. Upon the execution and delivery by ETE and any
Person joining the Collateral Agency Agreement as an “Additional Agent” or
“Additional Trustee” of a Collateral Agency Joinder (a) such Person shall be
referred to as an “Additional Agent” or “Additional Trustee” (as indicated in
such Collateral Agency Joinder) and shall become and be an “Additional Agent” or
“Additional Trustee” (as applicable) under the Collateral Agency Agreement and a
“Secured Party” hereunder and (b) each reference herein to “this Agreement,”
“hereunder,” “hereof” or words of like import referring to this Agreement, and
each reference in any other Transaction Document to the “Security Agreement,”
“thereunder,” “thereof” or words of like import referring to this Agreement,
shall mean and be a reference to this Agreement as supplemented by such
Collateral Agency Joinder, in each case without any further action by the
Collateral Agent. Upon the execution and delivery by any Person joining the
Collateral Agency Agreement as an “Additional Hedge Counterparty” of a
Collateral Agency Hedge Counterparty Joinder (a) such Person shall be referred
to as an “Additional Hedge Counterparty” and shall

 

25



--------------------------------------------------------------------------------

become and be an “Additional Hedge Counterparty” under the Collateral Agency
Agreement and a “Lender Party” hereunder and (b) each reference herein to “this
Agreement,” “hereunder,” “hereof” or words of like import referring to this
Agreement, and each reference in any other Transaction Document to the “Security
Agreement,” “thereunder,” “thereof” or words of like import referring to this
Agreement, shall mean and be a reference to this Agreement as supplemented by
such Collateral Agency Hedge Counterparty Joinder, in each case without any
further action by the Collateral Agent.

Section 5.3 Preservation of Rights. No failure on the part of the Collateral
Agent or any other Secured Party to exercise, and no delay in exercising, any
right hereunder or under any other Transaction Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right
preclude any other or further exercise thereof or the exercise of any other
right. Neither the execution nor the delivery of this Security Agreement shall
in any manner impair or affect any other security for the Secured Obligations.
The rights and remedies of the Collateral Agent provided herein and in the other
Transaction Documents are cumulative and are in addition to, and not exclusive
of, any rights or remedies provided by law. The rights of the Collateral Agent
under any Transaction Document against any party thereto are not conditional or
contingent on any attempt by the Collateral Agent to exercise any of its rights
or exhaust any recourse under any other Transaction Document against such party
or against any other Person.

Section 5.4 Unenforceability. Any provision of this Security Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or invalidity without
invalidating the remaining portions hereof or thereof or affecting the validity
or enforceability of such provision in any other jurisdiction.

Section 5.5 Survival of Agreements. All representations and warranties of each
Grantor herein, and all covenants and agreements herein shall survive the
execution and delivery of this Security Agreement, the execution and delivery of
any other Transaction Documents and the creation of the Secured Obligations.

Section 5.6 Other Liable Party. Neither this Security Agreement nor the exercise
by the Collateral Agent or the failure of the Collateral Agent to exercise any
right, power or remedy conferred herein or by law shall be construed as
relieving any Grantor from liability on the Secured Obligations or any
deficiency thereon. This Security Agreement shall continue irrespective of the
fact that the liability of any Grantor may have ceased or irrespective of the
validity or enforceability of any other Transaction Document to which any
Grantor may be a party, and notwithstanding the reorganization, death,
incapacity or bankruptcy of any Grantor, and notwithstanding the reorganization
or bankruptcy or other event or proceeding affecting any Grantor.

Section 5.7 Binding Effect and Assignment. This Security Agreement creates a
continuing security interest in the Collateral and (a) shall be binding on each
Grantor and its successors and permitted assigns and (b) shall inure, together
with all rights and remedies of the Collateral Agent hereunder, to the benefit
of the Secured Parties and their respective successors, transferees and assigns.
Without limiting the generality of the foregoing, the Collateral Agent may
pledge, assign or otherwise transfer any or all of its rights hereunder as
provided in the Collateral Agency Agreement, and such other Person shall
thereupon become vested with all of the benefits in respect thereof granted to
the Collateral Agent, herein or otherwise.

 

26



--------------------------------------------------------------------------------

Section 5.8 Termination. It is contemplated by the parties hereto that there may
be times when no Secured Obligations are outstanding, but notwithstanding such
occurrences, this Security Agreement shall remain valid and shall be in full
force and effect as to subsequent outstanding Secured Obligations. Upon the
payment in full in cash of the Secured Obligations and the termination or
expiration of the commitments of the Revolving Lenders to extend credit under
the Revolving Credit Agreement, then upon written request for the termination
hereof delivered by ETE to the Collateral Agent, this Security Agreement and the
security interest created hereby shall terminate and all rights to the
Collateral shall revert to Grantors. The Collateral Agent will, upon the
respective Grantor’s request and at the respective Grantor’s expense, return to
such Grantor such of the Collateral as shall not have been sold or otherwise
disposed of in accordance with the terms of this Security Agreement free and
clear of the security interests hereof and execute and deliver to such Grantor
such documents as such Grantor shall reasonably request to evidence such
termination.

Section 5.9 Governing Law and Choice of Venue.

(a) GOVERNING LAW. THIS SECURITY AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. EACH GRANTOR IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS SECURITY AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT, OR FOR RECOGNITION
OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS SECURITY
AGREEMENT OR IN ANY OTHER TRANSACTION DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
SECURED PARTIES MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO
THIS SECURITY AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT AGAINST ETE OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

27



--------------------------------------------------------------------------------

(c) WAIVER OF VENUE. EACH GRANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS SECURITY AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH GRANTOR IRREVOCABLY CONSENTS TO SERVICE OF PROCESS
IN THE MANNER PROVIDED FOR NOTICES IN SECTION 5.1. NOTHING IN THIS SECURITY
AGREEMENT WILL AFFECT THE RIGHT OF ANY SECURED PARTY TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

Section 5.10 Counterparts. This Security Agreement may be separately executed in
any number of counterparts (including by facsimile transmission), all of which
when so executed shall be deemed to constitute one and the same Agreement.

Section 5.11 Loan Document. This Security Agreement is a “Loan Document” (or
other equivalent defined term) for purposes of each Transaction Document, and,
except as expressly provided herein to the contrary, this Security Agreement is
subject to all provisions of the applicable Transaction Document governing “Loan
Documents” (or other equivalent defined term).

Section 5.12 Limitation on Recourse Against Non-Guarantor Grantor. In respect of
any Grantor that is neither ETE nor a Guarantor, the Secured Parties will look
solely to the Collateral pledged by such Grantor and nothing contained in this
Security Agreement will create any right for any Secured Party to enforce a
deficiency in respect of the Secured Obligations against such Grantor. The
foregoing shall not limit the rights of any Secured Party to proceed against
such Grantor (i) to enforce the security interest against Collateral pledged by
such Grantor (including enforcement in connection with any proceeding under the
United States Bankruptcy Code), (ii) to enforce any policy of insurance or to
recover any condemnation proceeds or insurance proceeds or other similar funds
in respect of Collateral pledged by such Grantor (but only to the extent of the
value of such Collateral), (iii) to recover damages for fraud or waste by such
Grantor in respect of Collateral pledged by such Grantor (but only to the extent
of the value of such Collateral), or (iv) to recover Collateral or proceeds of
Collateral that, under the terms of the Transaction Documents, should have been
delivered or paid to the Collateral Agent by such Grantor. This Section shall
not waive any right which the Collateral Agent may have to make any election
permitted under Section 1111(b) of the United States Bankruptcy Code or to
require that after acquired property of the Grantor shall continue to secure the
Secured Obligations.

Section 5.13 FINAL AGREEMENT. THIS WRITTEN PLEDGE AND SECURITY AGREEMENT AND THE
OTHER TRANSACTION DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR OR CONTEMPORANEOUS ORAL
AGREEMENTS OF THE PARTIES.

 

28



--------------------------------------------------------------------------------

Section 5.14 AGENTS. The Collateral Agent may exercise its rights and remedies
hereunder directly or through agents appointed by it.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

[The remainder of this page is intentionally left blank.]

 

29



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Security Agreement to be
executed and delivered by its officer thereunto duly authorized, as of the date
first above written.

 

ENERGY TRANSFER EQUITY, L.P. By:   LE GP, LLC, its general partner ETE GP
ACQUIRER LLC By:   Energy Transfer Equity, L.P., its sole member By:   LE GP,
LLC, its general partner ETE SERVICES COMPANY, LLC By:   Energy Transfer Equity,
L.P., its sole member By:   LE GP, LLC, its general partner ETE COMMON HOLDINGS
MEMBER, LLC ETE COMMON HOLDINGS, LLC By:  

/s/ John W. McReynolds

  John W. McReynolds   President ENERGY TRANSFER PARTNERS, L.L.C. By:  

/s/ Martin Salinas Jr.

  Martin Salinas Jr.   Chief Financial Officer

[Signature Page to Second Amended and Restated Pledge and Security Agreement]



--------------------------------------------------------------------------------

REGENCY GP LLC REGENCY EMPLOYEES MANAGEMENT HOLDINGS LLC By:   Regency GP LP,
its sole member By:   Regency GP LLC, its general partner REGENCY EMPLOYEES
MANAGEMENT LLC By:   Regency GP LLC AND   By:   Regency Employee Management
Holdings, LLC, its members By:   Regency GP LP, its sole member By:   Regency GP
LLC, its general partner By:  

/s/ Michael J. Bradley

  Michael J. Bradley   President and Chief Executive Officer

Address of each Grantor:

2828 Woodside Street

Dallas, TX 75204

Attention: Chief Financial Officer

Phone: (214) 981-0722

Facsimile: (214) 981-0706

 

[Signature Page to Second Amended and Restated Pledge and Security Agreement]



--------------------------------------------------------------------------------

Agreed and Accepted:

U.S. BANK NATIONAL ASSOCIATION,

as Collateral Agent

By:  

/s/ Mauri J. Cowen

  Mauri J. Cowen   Vice President By:  

/s/ Mauri J. Cowen

  Mauri J. Cowen   Vice President

Address of the Collateral Agent:

U.S. Bank National Association

5555 San Felipe Street, Suite 1150

Houston, TX, 77056

Attention: Mauri J. Cowen, Vice President

Phone: (713) 235-9206

Facsimile: (713) 235-9213

Email: mauri.cowen@usbank.com

 

[Signature Page to Second Amended and Restated Pledge and Security Agreement]



--------------------------------------------------------------------------------

SCHEDULE 1

GENERAL INFORMATION

 

(A) Full legal name, type of organization, jurisdiction and organizational
identification number of each Grantor:

 

Name

   State of
Incorporation/
Formation      Organizational #  

Energy Transfer Equity, L.P.

     Delaware         4019371   

Energy Transfer Partners, L.L.C.

     Delaware         3187550   

ETE GP Acquirer LLC

     Delaware         4820006   

ETE Services Company, LLC

     Delaware         4821292   

ETE Common Holdings Member, LLC

     Delaware         5325442   

ETE Common Holdings, LLC

     Delaware         5325445   

Regency GP LLC

     Delaware         4027333   

Regency Employees Management LLC

     Delaware         4630223   

Regency Employees Management Holdings LLC

     Delaware         4630226   

 

(B) Other Names (including any Trade-Name or Fictitious Business Name) under
which each Grantor has conducted business for the past five (5) years:

None

 

(C) Changes in Name, Jurisdiction of Organization, Chief Executive Office and
Corporate Structure within past five (5) years:

None



--------------------------------------------------------------------------------

EXHIBIT A

Description of Pledged Shares

 

Grantor

   Company    Cert. No.    # of Shares    Percentage of
Equity Interest
Pledged

None

           

Description of Partnership Interests

 

Grantor

 

Company

 

Cert. No.

 

Percentage and Type of Equity
Interest Pledged

Energy Transfer Equity, L.P.   Energy Transfer Partners GP, L.P.   1   100%
Class A limited partnership interest1 Energy Transfer Equity, L.P.   Energy
Transfer Partners GP, L.P.   2   50% of the Class B limited partnership
interests2 Energy Transfer Equity, L.P.   Energy Transfer Partners GP, L.P.   4
  50% of the Class B limited partnership interests3 Energy Transfer Partners,
L.L.C.   Energy Transfer Partners GP, L.P.   2   .01% general partnership
interest Energy Transfer Equity, L.P.   Energy Transfer Partners, L.P.   None*  
44,324,102 common limited partnership units

 

1  Such interests when combined with the Class B limited partnership interests
described below constitute the 99.99% limited partnership interests in Energy
Transfer Partners GP, L.P.

2  Such interests when combined with the Class A limited partnership interests
described above and the additional Class B limited partnership interests
described below constitute the 99.99% limited partnership interests in Energy
Transfer Partners GP, L.P.

3  Such interests when combined with the Class A limited partnership interests
described above and the additional Class B limited partnership interests
described below constitute the 99.99% limited partnership interests in Energy
Transfer Partners GP, L.P.

 

EXHIBIT A



--------------------------------------------------------------------------------

Grantor

 

Company

 

Cert. No.

 

Percentage and Type of Equity
Interest Pledged

ETE Common Holdings, LLC   Energy Transfer Partners, L.P.   None*   5,226,967
common limited partnership units ETE Common Holdings, LLC   Energy Transfer
Partners, L.P.   None*   50,160,000 Class H limited partnership units ETE GP
Acquirer LLC   Regency GP LP   None*   99.999% limited partnership interest1
Regency GP LLC   Regency GP LP   None*   .001% general partnership interest
representing 100% of the general partnership interests1 Energy Transfer Equity,
L.P.   Regency Energy Partners LP   RP 0312   26,266,791 common limited
partnership units

 

* Non-certificated

1 As of the Closing Date, such Partnership Interests constitute Excluded Assets
pursuant to clause (g) of the definition thereof

Description of LLC Rights

 

Grantor

 

Company

 

Cert. No.

 

Percentage and Type of Equity
Interest Pledged

Energy Transfer Equity, L.P.   Energy Transfer Partners, L.L.C.   5   100%
limited liability company interests (10,000 Class A units) Energy Transfer
Equity, L.P.   ETE GP Acquirer LLC   1   100% limited liability company
interests (1,000 units)2 Energy Transfer Equity, L.P.   ETE Services Company,
LLC   001   100% limited liability company interests (1,000 units) ETE GP
Acquirer LLC   Regency GP LLC   1   100% limited liability company interests

 

EXHIBIT A

2



--------------------------------------------------------------------------------

Regency GP LLC    Regency Employees Management Holdings LLC    None*    100%
limited liability company interests Regency GP LLC    Regency Employees
Management LLC    None*    99.9% limited liability company interests Regency
Employees Management Holdings LLC    Regency Employees Management LLC    None*
   0.1% limited liability company interests Energy Transfer Equity, L.P.    ETE
Sigma Holdco, LLC    None*    100% limited liability company interests ETE
Common Holdings, LLC    Sunoco Partners LLC    None*    0.1% limited liability
company interests Energy Transfer Equity, L.P.    ETE Common Holdings Member,
LLC    None*    100% limited liability company interests2 Energy Transfer
Equity, L.P.    ETE Common Holdings, LLC    None*    99.8% limited liability
company interests2 ETE Common Holdings Member, LLC    ETE Common Holdings, LLC
   None*    0.2% limited liability company interests2

 

* Non-certificated

2 As of the Closing Date, such LLC Rights constitute Excluded Assets pursuant to
clause (g) of the definition thereof

 

EXHIBIT A

3



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF PLEDGE AND SECURITY AGREEMENT AND

COLLATERAL AGENCY AGREEMENT SUPPLEMENT

            , 201    

U.S. Bank National Association, as the Collateral Agent

5555 San Felipe Street, Suite 1150

Houston, TX, 77056

Attention: Mauri J. Cowen, Vice President

Phone: (713) 235-9206

Facsimile: (713) 235-9213

Email: mauri.cowen@usbank.com

 

  Re: (i) Second Amended and Restated Pledge and Security Agreement dated as of
December 2, 2013 (herein, as from time to time further amended, supplemented or
restated prior to the date hereof, called the “Security Agreement”) among Energy
Transfer Equity, L.P., a Delaware limited partnership, U.S. Bank National
Association (“US Bank”), as Collateral Agent (the “Collateral Agent”) and the
Grantors party thereto and (ii) Amended and Restated Collateral Agency Agreement
dated as of December 2, 2013 (herein, as from time to time amended, supplemented
or restated prior to the date hereof, called the “Agency Agreement”) among
Credit Suisse AG, Cayman Islands Branch (“CS”), as Revolving Administrative
Agent, CS, as the Term Loan Administrative Agent, US Bank, as trustee, on behalf
of the Secured Parties, each of the grantors party thereto, each Additional
Grantor and the Collateral Agent.

Ladies and Gentlemen:

Reference is made to the Security Agreement and the Agency Agreement. The
capitalized terms defined in the Security Agreement and not otherwise defined
herein are used herein as therein defined.

Section 1. Joinder. The undersigned (the “Grantor”) hereby agrees to become a
party as a “Grantor” under the Security Agreement and an “Additional Grantor”
under the Agency Agreement for all purposes thereof on the terms set forth
therein.

Section 2. Appointment of Collateral Agent. The undersigned Grantor hereby
confirms the appointment of the Collateral Agent set forth in the Agency
Agreement.

Section 3. Grant of Security Interest. The undersigned Grantor hereby confirms
the grant to the Collateral Agent set forth in the Security Agreement of, and
does hereby grant to the Collateral Agent, a security interest in all of
Grantor’s right, title and interest in and to all Collateral to secure the
Secured Obligations, in each case whether now or hereafter existing or in

 

EXHIBIT B



--------------------------------------------------------------------------------

which Grantor now has or hereafter acquires an interest and wherever the same
may be located. The undersigned Grantor represents and warrants that the
attached supplements to schedules accurately and completely set forth all
additional information required pursuant to the Security Agreement and hereby
agrees that such supplements to schedules shall constitute part of the schedules
to the Security Agreement.

Section 4. Obligations Under the Security Agreement and Agency Agreement. The
undersigned Grantor hereby agrees, as of the date first above written, to be
bound as a “Grantor” by all of the terms and conditions of the Security
Agreement and an “Additional Grantor” by all of the terms and conditions of the
Agency Agreement to the same extent as each of the other Grantors thereunder.
The undersigned Grantor further agrees, as of the date first above written, that
each reference in each of the Security Agreement and the Agency Agreement to an
“Additional Grantor” or a “Grantor” shall also mean and be a reference to the
undersigned, and each reference in any other Transaction Document to a “Grantor”
shall also mean and be a reference to the undersigned.

Section 5. Representations, Warranties and Covenants. The undersigned Grantor
hereby (a) makes each representation and warranty set forth in Section 3.1 of
the Security Agreement, (b) undertakes each covenant obligation set forth in
Section 3.2 of the Security Agreement and (c) undertakes each obligation
applicable to a “Grantor” pursuant to the Agency Agreement, in each case to the
same extent as each other Grantor.

Section 6. Governing law and Choice of Venue. This Pledge and Security Agreement
and Collateral Agency Agreement Supplement (this “Supplement”) shall be governed
by and construed in accordance with the laws of the State of New York applicable
to contracts made and to be performed entirely within such State, except as
required by mandatory provisions of law and except to the extent that the
perfection and the effect of perfection or non-perfection of the security
interest created hereunder, in respect of any particular Collateral, are
governed by the laws of a jurisdiction other than such State. Each of the
Grantors irrevocably waives any objection, to the extent permitted by applicable
law, that it may now or hereafter have (including any claim of inconvenient
forum) to the venue of any legal proceeding arising out of or relating to this
Supplement in the courts of the State of New York sitting in New York County and
of the United States District Court of the Southern District of New York, and
any appellate court from any thereof.

Section 7. FINAL AGREEMENT. THIS WRITTEN AGREEMENT AND THE OTHER TRANSACTION
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES HERETO AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR OR CONTEMPORANEOUS ORAL AGREEMENTS OF THE
PARTIES HERETO. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES
HERETO.

 

EXHIBIT B

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Pledge and Security
Agreement and Collateral Agency Agreement Supplement to be executed and
delivered by its officer thereunto duly authorized, as of the date first above
written.

 

Very truly yours, [NAME OF ADDITIONAL GRANTOR] By:  

 

  Name:   Title:

 

EXHIBIT B

3